Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Foreign Priority
2.	No foreign priority claimed under 35 U.S.C. 119 (a)-(d).

Oath/Declaration
3.	The applicant's oath/declaration filed on 09/30/2020 has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.

Drawings
4.	The applicant’s drawings submitted on 09/30/2020 are acceptable for examination purposes.

35 U.S.C. 112(f)
Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):

(f) Element in Claim for a Combination. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such 

5.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the
description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP §2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g.,
“means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C.
112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
6.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “main control unit”, “DMA (Direct Memory Access) units”, “SDIO unit”, “broadband power management module”, “serial-port-to-RS232 (Recommended Standard 232) module”, as recited in claims 1, 3-5, 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C.

cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Figs. 1, 3, and paragraphs 25, 28, and 38.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
7.	Claims 1-20 are allowed.
8.	The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior arts of record fail to anticipate, teach, suggest or disclose “An embedded file network server based on a seismic data stream, comprising a broadband power management module, a main control unit, a serial-port-to-RS232 (Recommended Standard 232) module, a PHY (Physical) bridge layer, an SD (Secure Digital) card, and a network interface;
wherein the main control unit comprises a serial port, an SDIO (Secure Digital Input Output) interface, an internal RAM (Random-access memory), DMA (Direct Memory Access) units, and a MAC (Media Access Control} driver layer; the serial port is coupled to the serial-port-to-R$232 module; the internal RAM is coupled to the SDIO interface and the MAC driver layer through the DMA units, respectively; the SDIO interface is coupled to the SD card; the MAC driver layer is coupled to the PHY bridge layer, and the PHY bridge layer is coupled to the network interface;
wherein the main control unit is configured for performing seismic data interaction with an external device through the serial port, and receiving seismic data through an internal interruption, and the received seismic data stream is stored in the internal RAM; the internal RAM is configured for transferring the received seismic data stream to the SDIO interface and the MAC driver layer through the DMA units, and the SDIO interface is configured for storing the seismic data stream into the SD card for data backup; and the MAC driver layer is coupled to the PHY bridge layer for inputting and outputting the seismic data stream” in conjunction with all structures performing corresponding functions of the cited independent claim.
The present invention distinguishes over the prior art of record in that the closest prior art of record, the examiner found neither prior art cited in its entirely, nor based on the prior art, found any motivation to combine any of said prior art references which teaches the above applicant’s claim invention. Varadarajan et al. (US 20180232036 A1) closest prior art of record discloses a system that has an intelligent power management device, which comprises multiple sub-devices, where the sub-devices are provided with a central processing unit. A display device is communicatively connected to the central FULESHWAR et al. (US 20180279221 A1), discloses  a server that can determine the remaining battery life based on the received information from the IoT device, the battery usage profile or the power management profile. The server can push power management profiles to the device to dynamically and efficiently manage and adjust power consumption at the device to meet a target battery life. The available energy is adjusted for leakage current losses as a factor of temperature and/or time in the field, and the usable energy or power can be adjusted as a factor of temperature, load current and time and time in the field. The server can send a new power management profile to the device instructing the device to wake up the radio component less often and/or reduce the time duration of each wake-up if the remaining battery life is below a threshold. (para. 17, 36). 
However, Varadarajan et al., FULESHWAR et al., taken alone or in combination with other prior art references of record, fails to disclose the above limitations.
However, these references, taken alone or in combination, are deficient in showing the applicant's claimed invention. Therefore, the prior arts of record fail to anticipate, teach, suggest or disclose all elements of the claimed invention.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN F VOLTAIRE whose telephone number is (571)272-3953. The examiner can normally be reached M-F 9:00-6:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARUK HAMZA can be reached on (571)272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-




/JEAN F VOLTAIRE/Examiner, Art Unit 2466                                                                                                                                                                                                        
/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466